 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                        7/2/2021
BOARD OF TRUSTEES OF 1199/SEIU                             :
GREATER NEW YORK BENEFIT FUND and :
BOARD OF TRUSTEES OF 1199/SEIU                             :
GREATER NEW YORK EDUCATION FUND,:                                     20-CV-6936 (VSB)
                                                           :
                                        Plaintiffs,        :              ORDER
                                                           :
                      -against-                            :
                                                           :
MANHATTANVIEW HEALTH CARE                                  :
CENTER,                                                    :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On June 30, 2021, Defendant filed a motion to compel arbitration and dismiss the action

 pursuant to Federal Rule of Civil Procedure 12(b)(1). (Docs. 30–32.) Under Federal Rule of

 Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule

 12(b) to amend the complaint once as a matter of course. Accordingly, it is hereby:

          ORDERED that Plaintiffs shall file any amended complaint by July 21, 2021. It is

 unlikely that Plaintiffs will have a further opportunity to amend.

          IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiffs shall serve

 any opposition Defendant’s motion by July 30, 2021. Defendant’s reply, if any, shall be served

 by August 13, 2021.
 SO ORDERED.

Dated: July 2, 2021
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
